Citation Nr: 0400118	
Decision Date: 01/05/04    Archive Date: 01/21/04	

DOCKET NO.  03-03 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1943 to 
September 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Lincoln, Nebraska.  A November 2002 rating decision resulted 
in an award of service connection for PTSD with the 
assignment of a disability evaluation of 30 percent, 
effective April 22, 2002.  A decision review officer decision 
in January 2003 amended the earlier rating decision to 
reflect a 50 percent disability rating for the PTSD, 
effective April 22, 2002.  

A review of the record reveals that service connection is 
also in effect for bilateral hearing loss, rated as 
40 percent disabling, and for tinnitus, rated as 10 percent 
disabling.  The combined disability evaluation is 70 percent.  
In the decision review officer decision dated in January 
2003, entitlement to a total compensation rating based on 
individual unemployability for reason of the severity of 
service-connected disabilities was granted, effective 
April 22, 2002.  The Board notes that, while the decision 
review officer decision resulted in an increase on the rating 
for PTSD from 30 percent to 50 percent, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the maximum 
available benefit...does not...abrogate the pending 
appeal...."AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the 
veteran's appeal of the assigned disability evaluation for 
his PTSD continues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Manifestations of the service-connected PTSD include poor 
sleep, difficulty with ongoing nightmares or flashbacks of 
World War II service, difficulties with concentration, 
irritability, and a Global Assessment of Functioning (GAF) 
score of 42, resulting in severe social and occupational 
impairment with reduced reliability and productivity.  

3.  The veteran's PTSD is not productive of total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial 70 percent disability rating for 
service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not, 
however, required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating a claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The Court has 
emphasized VA's duty to inform the claimant as to what 
evidence is needed and who is to obtain it.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows VA has met its duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  The 
claims file contains records of VA mental health examinations 
and treatment.  The veteran has not reported the existence of 
any relevant evidence that is not associated with the claims 
file.  Indeed, in a May 2002 communication, he stated he had 
no further medical evidence to submit.  In a September 2002 
report of contact, he stated he did not have any additional 
information and he wanted the file rated with the evidence 
already submitted.  An October 2002 report of contact is to 
the same effect.  

The record also shows the veteran has received the notice 
required by the new law and regulations.  VA provided the 
veteran with a rating decision in November 2002.  He also 
received a decision review officer decision in January 2003 
and a statement of the case at the same time.  These 
documents together relate the laws and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding the claim.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by the VA's Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present includes consideration of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of the symptoms on his functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  Where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation is at 
issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (2001).  

The veteran's PTSD is rated under Diagnostic Code  9411.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 
50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is in order for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscured, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
Gross impairment and thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorder, 4th Edition (DSM-IV), 
a GAF score of 51 to 60 represents moderate symptoms, with 
moderate difficulty in social and occupational functioning.  
However, a GAF score of 41 to 50 signifies serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is not 
able to work).  American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) 
(1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 (2003).  

The record appears to suggest that there is some question as 
to the cause of the veteran's interpersonal and industrial 
impairment; that is, which of the veteran's psychiatric 
symptoms are due to his service-connected PTSD and which are 
due to nonservice-connected disabilities such as his 
obsessive-compulsive disorder and his adjustment disorder.  
The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  In this case, there is no 
clear delineation between psychiatric symptomatology which is 
due to PTSD and that which is not.  Consequently, the Board 
will consider all of the veteran's symptomatology in 
evaluating the severity of his service-connected PTSD.  

A review of the medical evidence of record includes an April 
2002 communication from a psychologist who reported that he 
evaluated the veteran in March 2002.  The veteran was 
described as dressed fairly well and as being quite friendly, 
although it was stated his physical and quite obvious 
psychological difficulties were so intense that virtually 
anyone could see he was totally at the mercy of his wife for 
care, concern, supervision, and vigilance.  Reference was 
made to the veteran's poor hearing.  The examiner stated that 
he and the veteran each had to strain in order to understand 
the other.  Notation was made that the veteran had had a 
stroke and was currently able to remember little because of 
either his stroke or his PTSD or both.  When the examiner 
took his written statements and asked him or at least 
attempted to ask the veteran about them, he cried profusely 
and begged the examiner not to go over them because he did 
not want to talk about them.  

The veteran married in 1950 and had five children.  He 
indicated that each of the children was "okay."  He referred 
to insomnia.  He described his poor sleep as characterized by 
nightmares.  He stated he was afraid to go anywhere because " 
it's too much of a risk."  The examiner tried to ask about 
this, but never received a satisfactory answer.  The veteran 
indicated that he at one time had done quite a bit of 
drinking, but had been sober for the past 22 years.  The 
veteran also stated that he was irritable to the point of 
explosiveness.  The examiner noted that mental status 
evaluation was fairly simplistic to administer on one hand, 
but extremely difficult to analyze with respect to the 
etiology of the veteran's difficulties.  

The veteran's flow of conversation and thought were 
interrupted with an almost secondary dysrhythmic style that 
was quite easily explained by his two former strokes.  It was 
stated this also could be conceptualized as result of 
circular thinking, his mind racing, and his uneven 
chronological order of thought.  

Affect and mood were described as surprisingly within normal 
limits when not talking about the war, but the veteran's 
general method of crying throughout the evaluation revealed 
to the examiner more than just a dysphoria.  While the 
veteran claimed to be depressed, the examiner wondered at the 
general obsessiveness with which the veteran regarded his 
problem.  Mental content showed a preoccupation and 
compulsion about his difficulties.  However, the veteran was 
described as not delusional and as not giving any evidence of 
a psychotic disorder.  

Reference was made to difficulties with concentration.  The 
examiner did not believe the veteran was handicapped by 
general intellect.  The veteran was described as appearing to 
be an unusual type of individual within the sense of his 
urgency and perfectionism and his difficulties in getting 
along with other people in terms of irritability and anger.  
However, notation was made that he was able to get along with 
individuals whom he taught.  

The veteran's insight into his own difficulty was described 
as "evidently good" but the examiner said he was unhappy with 
the manner in which the veteran went about things, 
particularly his overreacting to things.  The examiner stated 
that ongoing nightmares, flashbacks, difficulty sleeping, and 
difficulty keeping track of anything that was being said to 
him were part of the veteran's PTSD.  

Axis I diagnoses were made of PTSD, obsessive-compulsive 
disorder with prominent obsessions, and adjustment disorder 
with anxiety and depression.  Obsessive-compulsive 
personality disorder was to be ruled out.  Psychosocial and 
environmental problems were listed as "very narrow coping 
aims with respect to his emotional difficulties," "severe 
adjustment difficulties for anything that should be attempted 
in a unique manner," and "severe physical weakness due to 
advanced age and deteriorating health."  The veteran was 
given a GAF score of 42.  

Of record are reports of VA outpatient visits on periodic 
occasions in the past few years for varying difficulties, 
including the veteran's PTSD.  At the time of an April 2002 
visit, the veteran was described as properly oriented with 
appropriate mannerisms and interaction.  He had a general 
fund of information and was described as a good historian.  

The report of the examination shows that significant social 
and industrial impairment has been present fairly 
consistently since the time of the veteran's claim for 
service connection for PTSD.  The medical evidence reflects 
the veteran's service-connected PTSD is characterized by 
occupational and social impairment with deficiencies in most 
areas.  The veteran's nightmares, sleep difficulties, 
flashbacks, concentration difficulties, and irritability 
certainly interfere with his ability to function effectively.  

Although he has not shown illogical, obscured, or irrelevant 
speech, or spatial disorientation, the detailed examination 
the veteran was accorded in March 2002 reveals a GAF score of 
42, a score indicative of serious symptoms causing 
significant impairment and social and occupational 
functioning.  Accordingly, with resolution of all reasonable 
doubt in the veteran's favor, the Board concludes that a 
70 percent evaluation is appropriate for the 
service-connected PTSD since the time of the claim for 
service connection for PTSD.  Therefore, a continuous 
70 percent rating is appropriate, and staged ratings are not 
warranted.  

The Board concludes, however, that the veteran's PTSD does 
not produce total occupational and social impairment.  The 
veteran has a social relationship with his wife and his five 
children.  He was also described as coherent and as having 
good insight into his difficulties at the time of the March 
2002 examination.  The competent medical evidence of record 
does not show that the veteran exhibits a gross impairment of 
thought processes and communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, or memory loss for names 
of close relatives or his own name.  The veteran himself has 
not reported such problems.  The criteria for a 100 percent 
evaluation are therefore not met.


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted, effective April 22, 2002, the effective date of the 
grant of service connection for PTSD.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



